DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

Response to Amendment

	In response to the Amendment received on 11/16/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 3, 11, and 19, as well as, the addition of new claims 24-26.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 20 has been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1-4, 18 and 22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bonardi et al (Macromolecules, 2/13/2018 (pub. online date)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bonardi et al (Macromolecules, 51, 10/22/2018).  
The indicated allowability of claims 5-10, 12-18, 21 and 23 is withdrawn in view of the newly discovered reference(s) to Bonardi (cited above).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-10, 12-13, 16-18, and 20-26 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bonardi et al (Macromolecules, 10/13/2018.
Bonardi sets forth photoinduced thermal polymerization reactions.  Bonardi teaches the combination of thermally induced and photoinduced free radical polymerization of (meth) acrylate monomers using a two component system comprising a near-infrared dye combined with a thermal initiator, wherein the dye acts as a very efficient heat generator upon irradiation with NIR light.  The thermal initiators can be compounds such as alkoxyamines, azo derivatives, and (hydro) peroxides.  Bonardi sets forth the generated heat dissociates the thermal initiator, which in turn, initiators the free radical polymerization of said (meth) acrylates.  Said heat generators (NIR dye) are borate or silicone based—see abstract.  
Bonardi sets forth irradiating with NIR light from a LED source a (meth) acrylate mixture comprising a urethane diacrylate; hydroxypropyl methacrylate (HPMA); 1,4-butanediol diacrylate (1,4-BDMA); and trimethylolpropane triacrylate (TMPTA) in the presence of air and 0.1 wt. % of NIR dye (IR-780 borate) and 2 wt. % of thermal initiator (BlockBuilder-MA), wherein the NIR-LED source  at 780 nm and 400 mW/cm^2 (.04 W.cm^2)—see Figure 2 and Scheme 5.  
Bonardi sets forth irradiating with NIR light from an LED source a (meth) acrylate mixture comprising a urethane diacrylate; hydroxypropyl methacrylate (HPMA); 1,4-butanediol diacrylate (1,4-BDMA); and trimethylolpropane triacrylate (TMPTA) in the presence of air with a iodonium salt AR2I+PF6- (1.5 wt. %); 0.1 wt. % of NIR dye (IR-780 borate) and 2 wt. % of thermal initiator (BlockBuilder-MA), wherein the NIR-LED source  at 780 nm and 400 mW/cm^2 (.04 W.cm^2)—see Scheme 2 and Figure 10 (2).  
Bonardi sets forth irradiating with NIR light from a LED source a (meth) acrylate mixture comprising a urethane diacrylate; hydroxypropyl methacrylate (HPMA); 1,4-butanediol diacrylate (1,4-BDMA); and trimethylolpropane triacrylate (TMPTA) in the presence of air an additive 4-
Bonardi sets forth the heat generating dyes of claim 4 in Scheme 2 on page 8809.  Bonardi sets forth the thermal initiators found in claim 5 in scheme 4 on page 8811.  The onium salts found in claim 8 can be found in scheme 6, found on page 8812.  At least one of the reducing agents found in claim 10 can be found in Scheme 6 on page 8812.  The dyes found in claim 24 can be found in Schemes 2 and 3 on pages 8809-8810.  Bonardi sets forth alkoxyamines and azo compounds in scheme 5 on page 8811, as well as, using said alkoxyamine in the compositions as described/discussed above.  The process of curing said compositions, as well as, the objects obtained are deemed to anticipate claims 12-13, 15-18, 23 and 26.  

Allowable Subject Matter

Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Applicant has changed the scope of claims by requiring the NIR light to be and NIR-LED source, claims 1 and 12.  The scope of claim 6 has changed from a composition thermally curable on demand to a composition dually curable photochemically and thermally on demand.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc